Exhibit 10.45

 

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of the Common Stock Purchase Warrant although the Company
has issued various such Common Stock Purchase Warrants that are substantially
identical in all material respects except as to the parties thereto and certain
other details. The Schedule that follows the form of Common Stock Purchase
Warrant identifies each Common Stock Purchase Warrant that have not been filed
(or incorporated by reference) because they are substantially identical in all
material respects to the form of Common Stock Purchase Warrant that is being
filed, and sets forth the material details in which each omitted Common Stock
Purchase Warrant differ from the form of Common Stock Purchase Warrant that is
being filed.

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

No. X-X-X

 

OmniComm Systems, Inc.

COMMON STOCK PURCHASE WARRANT

CLASS 20XX

          1.     Issuance. In consideration of good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by OmniComm Systems,
Inc., a Delaware corporation (the “Company”),                 or registered
assigns (the “Holder”) is hereby granted the right to purchase at any time, on
or after the Issue Date (as defined below) until 5:00 P.M., New York City time,
on the Expiration Date (as defined below),                 (XXX,XXX,) fully paid
and non-assessable shares of the Company’s Common Stock, $0.001 par value per
share (the “Common Stock”), at an initial exercise price per share (the
“Exercise Price”) of $_____ per share, subject to further adjustment as set
forth herein. This Warrant was originally issued to the Holder or the Holder’s
predecessor in interest on                 (the “Issue Date”).

 

2.     Exercise of Warrants.

 

2.1     General.

 

(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date. Such exercise shall be effectuated by
submitting to the Company (either by delivery to the Company or by facsimile
transmission) a completed and duly executed Notice of Exercise included herein.
The date such Notice of Exercise is faxed to the Company shall be the “Exercise
Date,” provided that, if such exercise represents the full exercise of the
outstanding balance of the Warrant, the Holder of this Warrant tenders this
Warrant Certificate to the Company within five (5) Trading Days thereafter. The
Notice of Exercise shall be executed by the Holder of this Warrant and shall
indicate (i) the number of shares then being purchased pursuant to such exercise
and (ii) whether the exercise is a cashless exercise.

 

(b) If the Notice of Exercise form elects a “cashless” exercise, the Holder
shall thereby be entitled to receive a number of shares of Common Stock equal to
(w) the excess of the Current Market Value (as defined below) over the total
cash exercise price of the portion of the Warrant then being exercised, divided
by (x) the Market Price of the Common Stock. For the purposes of this Warrant,
the terms (y) “Current Market Value” shall mean an amount equal to the Market
Price of the Common Stock, multiplied by the number of shares of Common Stock
specified in the applicable Notice of Exercise, and (z) “Market Price of the
Common Stock” shall mean the average Closing Price of the Common Stock for the
three (3) Trading Days ending on the Trading Day immediately prior to the
Exercise Date.

 

(c) If the Holder provides on the Notice of Exercise form that the Holder has
elected a “cash” exercise (or if the cashless exercise referred to in the
immediately preceding paragraph (b) is not available in accordance with its
terms), the Exercise Price per share of Common Stock for the shares then being
exercised shall be payable, at the election of the Holder, in cash or by
certified or official bank check or by wire transfer in accordance with
instructions provided by the Company at the request of the Holder.

 

(d) Upon the appropriate payment, if any, of the Exercise Price for the shares
of Common Stock purchased, together with the surrender of this Warrant
Certificate (if required), the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased. The Company shall
deliver such certificates representing the Warrant Shares in accordance with the
instructions of the Holder as provided in the Notice of Exercise (the
certificates delivered in such manner, the “Warrant Share Certificates”) within
three (3) Trading Days (such third Trading Day, a “Delivery Date”) of (i) with
respect to a “cashless exercise,” the Exercise Date or the Automatic Exercise
Date, as the case may be, or, (ii) with respect to a “cash” exercise, the later
of the Exercise Date or the date the payment of the Exercise Price for the
relevant Warrant Shares is received by the Company.

 

(e) The Holder shall be deemed to be the holder of the shares issuable to it in
accordance with the provisions of this Section 2.1 on the Exercise Date.

2.2     Automatic Exercise. If any portion of this Warrant remains unexercised
as of the Expiration Date and the Market Price of the Common Stock as of the
Expiration Date is greater than the applicable Exercise Price as of the
Expiration Date, then, without further action by the Holder, this Warrant shall
be deemed to have been exercised automatically on the date (the “Automatic
Exercise Date”) which is the day immediately prior to the close of business on
the Expiration Date (or, in the event that the Expiration Date is not a Business
Day, the immediately preceding Business Day) as if the Holder had duly given a
Notice of Exercise for a “cashless” exercise as contemplated by Section 2.1(b)
hereof, and the Holder (or such other person or persons as directed by the
Holder) shall be treated for all purposes as the holder of record of such
Warrant Shares as of the close of business on such Automatic Exercise Date. This
Warrant shall be deemed to be surrendered to the Company on the Automatic
Exercise Date by virtue of this Section 2.2 without any action by the Holder.

 

               2.3     Certain Definitions. As used herein, the term “Expiration
Date” means                     .

 

3.     Reservation of Shares. The Company hereby agrees that, at all times
during the term of this Warrant, there shall be reserved for issuance upon
exercise of this Warrant, one hundred percent (100%) of the number of shares of
its Common Stock as shall be required for issuance of the Warrant Shares for the
then unexercised portion of this Warrant. For the purposes of such calculations,
the Company should assume that the outstanding portion of these Warrants was
exercisable in full at any time, without regard to any restrictions which might
limit the Holder’s right to exercise all or any portion of this Warrant held by
the Holder.

 

4.     Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.

 

5.     Rights of the Holder. The Holder shall not, by virtue hereof, be entitled
to any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

6.     Protection Against Dilution and Other Adjustments.

 

6.1     Adjustment Mechanism. If an adjustment of the Exercise Price is required
pursuant to this Section 6 (other than pursuant to Section 6.4), the Holder
shall be entitled to purchase such number of shares of Common Stock as will
cause (i) (v) the total number of shares of Common Stock Holder is entitled to
purchase pursuant to this Warrant following such adjustment, multiplied by (w)
the adjusted Exercise Price per share, to equal the result of (ii) (x) the total
number of shares of Common Stock Holder is entitled to purchase before
adjustment, multiplied by (y) the total Exercise Price before adjustment.

 

6.2     Capital Adjustments. In case of any stock split or reverse stock split,
stock dividend, reclassification of the Common Stock, recapitalization, merger
or consolidation (where the Company is not the surviving entity), the provisions
of this Section 6 shall be applied as if such capital adjustment event had
occurred immediately prior to the date of this Warrant and the original Exercise
Price had been fairly allocated to the stock resulting from such capital
adjustment; and in other respects the provisions of this Section shall be
applied in a fair, equitable and reasonable manner so as to give effect, as
nearly as may be, to the purposes hereof. A rights offering to stockholders
shall be deemed a stock dividend to the extent of the bargain purchase element
of the rights. The Company will not effect any consolidation or merger, unless
prior to the consummation thereof, the successor or acquiring entity (if other
than the Company) and, if an entity different from the successor or acquiring
entity, the entity whose capital stock or assets the holders of the Common Stock
of the Company are entitled to receive as a result of such consolidation or
merger assumes by written instrument the obligations under this Warrant
(including under this Section 6) and the obligations to deliver to the holder of
this Warrant such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the holder may be entitled to acquire.

 

6.3     Adjustment for Spin Off. If, for any reason, prior to the exercise of
this Warrant in full, the Company spins off or otherwise divests itself of a
part of its business or operations or disposes all or of a part of its assets in
a transaction (the “Spin Off”) in which the Company does not receive
compensation for such business, operations or assets, but causes securities of
another entity (the “Spin Off Securities”) to be issued to security holders of
the Company, then the Company shall cause (i) to be reserved Spin Off Securities
equal to the number thereof which would have been issued to the Holder had all
of the Holder’s unexercised Warrants outstanding on the record date (the “Record
Date”) for determining the amount and number of Spin Off Securities to be issued
to security holders of the Company (the “Outstanding Warrants”) been exercised
as of the close of business on the Trading Day immediately before the Record
Date (the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on
the exercise of all or any of the Outstanding Warrants, such amount of the
Reserved Spin Off Shares equal to (x) the Reserved Spin Off Shares, multiplied
by (y) a fraction, of which (I) the numerator is the amount of the Outstanding
Warrants then being exercised, and (II) the denominator is the amount of the
Outstanding Warrants.

 

7.     Transfer to Comply with the Securities Act. This Warrant has not been
registered under the Securities Act of 1933, as amended, (the “1933 Act”) and
has been issued to the Holder for investment and not with a view to the
distribution of either the Warrant or the Warrant Shares. Neither this Warrant
nor any of the Warrant Shares or any other security issued or issuable upon
exercise of this Warrant may be sold, transferred, pledged or hypothecated in
the absence of an effective registration statement under the 1933 Act relating
to such security or an opinion of counsel satisfactory to the Company that
registration is not required under the 1933 Act. Each certificate for the
Warrant, the Warrant Shares and any other security issued or issuable upon
exercise of this Warrant shall contain a legend on the face thereof, in form and
substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.

 

8.     Supplements and Amendments; Whole Agreement. This Warrant may be amended
or supplemented only by an instrument in writing signed by the parties hereto.
This Warrant contains the full understanding of the parties hereto with respect
to the subject matter hereof and thereof and there are no representations,
warranties, agreements or understandings other than expressly contained herein
and therein.

 

9.     Governing Law. This Warrant shall be deemed to be a contract made under
the laws of the State of Florida for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the County of Broward or the state courts
of the State of Florida sitting in the County of Broward in connection with any
dispute arising under this Warrant and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions. To the
extent determined by such court, the Company shall reimburse the Holder for any
reasonable legal fees and disbursements incurred by the Holder in enforcement of
or protection of any of its rights under any of the Transaction Agreements.

 

10.     JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with this Warrant.

 

11.     Remedies. The Company stipulates that the remedies at law of the Holder
of this Warrant in the event of any default or threatened default by the Company
in the performance of or compliance with any of the terms of this Warrant are
not and will not be adequate and that, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.

 

12.     Counterparts. This Warrant may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

13.     Severability. If any one of the provisions contained in this Agreement,
for any reason, shall be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall remain in full force and
effect and be construed as if the invalid, illegal or unenforceable provision
had never been contained herein.

 

14.     Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing, signed by the party against whom it is asserted and any
such written waiver shall only be applicable to the specific instance to which
it relates and shall not be deemed to be a continuing or future waiver.

 

 

--------------------------------------------------------------------------------

 

 

15.     Descriptive Headings. Descriptive headings of the several Sections of
this Warrant are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated:                          

 

 

OmniComm Systems, Inc.

 

 

By: ________________________________

 

Thomas E. Vickers     

(Name)

 

Chief Financial Officer

(Title)

 

--------------------------------------------------------------------------------

 

 

 

NOTICE OF EXERCISE OF WARRANT

 

TO:     OmniComm Systems, Inc               VIA FAX: (954) 473-1256

2101 W. Commercial Blvd., Suite 3500

Ft. Lauderdale, FL 33309

Attn: CFO

 

 

     The undersigned hereby irrevocably elects to exercise the right,
represented by the Common Stock Purchase Warrant Class 20XX, No. X-X-X dated as
of           , to purchase ___________ shares of the Common Stock, $0.001 par
value (“Common Stock”), of OmniComm Systems, Inc. and tenders herewith payment
in accordance with Section 2 of said Common Stock Purchase Warrant, as follows:

 

●               CASH:     $                                                    =
(Exercise Price x Exercise Shares)

 

Payment is being made by:

☐      enclosed check

☐     wire transfer

☐     other                                        

 

●

CASHLESS EXERCISE:

 

Net number of Warrant Shares to be issued to Holder :     _________*

 

          * based on:      Current Market Value - (Exercise Price x Exercise
Shares)     

Market Price of Common Stock

where:

          Market Price of Common Stock [“MP”]          =     $_______________

          Current Market Value [MP x Exercise Shares]     =     $_______________

 

As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the telecopier number and officer indicated above.

 

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or facsimile transmission of this Notice of
Exercise.

 

The certificates representing the Warrant Shares should be transmitted by the
Company to the Holder

 

☐     via express courier, or

 

☐     by electronic transfer

 

after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:

 

_____________________________________

_____________________________________

_____________________________________

 

 

 

 

Dated: ______________________

 

 

________________________________

Holder’s Name

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE OF SUBSTANTIALLY IDENTICAL

COMMON STOCK PURCHASE WARRANTS

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of this Common Stock Purchase Warrant although the Company
has issued various such Common Stock Purchase Warrants that are substantially
identical in all material respects except as to the parties thereto and certain
other details. The following Schedule identifies each Common Stock Purchase
Warrant that have not been filed (or incorporated by reference) because they are
substantially identical in all material respects to the form of Common Stock
Purchase Warrant that is being filed, and sets forth the material details in
which each omitted Common Stock Purchase Warrant differ from the form of Common
Stock Purchase Warrant that is being filed.

 

 

Original Date
of Issuance

Name of
Holder

Amount of Warrants

Exercise
Price

Expiration of Warrants

June 30, 2016

Noesis International

550,000

$.25 per share

April 1, 2020

June 30, 2016

Noesis International

400,000

$.25 per share

April 1, 2020

June 30, 2016

Noesis International

180,000

$.25 per share

April 1, 2020

June 30, 2016

Guus van Kesteren

360,000

$.25 per share

April 1, 2020

June 30, 2016

Ad Klinkenberg

480,000

$.25 per share

April 1, 2020

June 30, 2016

Wim Boegem

1,200,000

$.25 per share

April 1, 2020

 